Beasley, J.
Plaintiffs brought suit against defendant, Detroit Gray Iron & Steel Foundries, Inc., and various individuals connected with the company to recover sums withheld by defendant corporation from the wages of its employees for payment of plaintiff city’s income tax, but never paid to plaintiff city. Plaintiffs consented to dismissal of suit as to all defendants, except defendant corporation, defendant Heyman, the president and a director of defendant corporation, and defendant Antulis, the treasurer and a director of defendant corporation.
Defendants Heyman and Antulis moved for summary judgment on the ground that they were not liable under the Uniform City Income Tax Ordinance in effect in plaintiff city (hereinafter referred to as UCITO), which motion was granted by the trial court on rehearing. Plaintiffs appeal as of right.
MCL 141.660; MSA 5.3194(70) requires the employer to pay to the city quarterly amounts withheld from employees’ wages for payment of city income tax. The definition of employer in MCL 141.606; MSA 5.3194(16) does not include individuals who are corporate officers or corporate directors. Consequently, the trial court did not err in concluding UCITO did not specifically establish *110personal liability on the part of corporate officers and directors for a corporation’s failure to pay over to the city taxes withheld from employees’ wages.
We note that during oral argument in the trial court, the trial judge raised the question of whether plaintiffs were claiming recovery on a common-law theory. We interpret the response of counsel for defendants as negativing any claim on a common-law theory; to the contrary, defendants’ motion for summary judgment looked directly to and only to the statute. Our ruling here relates only to the statute. We affirm the trial court’s grant of summary judgment to defendants only with respect to plaintiffs’ claim under the statute. What we decide here does not affect any rights plaintiffs may have against these defendants on a common-law basis of conversion of money or property held in trust by individual defendants for the benefit of plaintiff city.
Affirmed, with costs.